Exhibit 1
                                                                                                    US008553079B2


(12) United States Patent                                                       (10) Patent No.:                    US 8,553,079 B2
       Pryor                                                                    (45) Date of Patent:                             Oct. 8, 2013
(54) MORE USEFUL MAN MACHINE                                                       4,631,676 A        12/1986 Pugh
        INTERFACES AND APPLICATIONS                                                4,791,589 A        12/1988 Blazo et al.
                                                                                   4,843,568 A         6/1989 Krueger et al.
                                                                                   4,908,704 A         3/1990 Fujioka et al.
(71) Applicant: Timothy R. Pryor, Sylvania, OH (US)                                4,988,981 A         1/1991 Zimmerman et al.
                                                                                   5,008,946 A         4, 1991 Ando
(72) Inventor: Timothy R. Pryor, Sylvania, OH (US)                                 5,088,928 A         2, 1992 Chan
                                                                                   5,227,986 A         7/1993 Yokota et al.
(*) Notice:           Subject to any disclaimer, the term of this                  3229 A
                                                                                    4-1
                                                                                                          E. E. thon et al O. ca.
                      patent 1s it, G adjusted under 35                            5,365,597 A        1 1/1994 Holeva
                      U.S.C. 154(b) by 0 days.                                     5,376,796 A        12/1994 Chan et al.
                                                                                   5,388,059 A         2f1995 DeMenthon
(21) Appl. No.: 13/714,748                                                         5,454,043 A         9/1995 Freeman
                                                                                   5,459,793   A * 10/1995 Naoi et al. .................... 382,165
(22) Filed:           Dec. 14, 2012                                                5,491.507   A    2f1996 Umezawa et al.
                                                                                   5,528.263   A * 6/1996 Platzker et al. ............... 345,156
                                        O    O                                     5,534,921   A       7/1996 Sawanobori
(65)                Prior Publication Data                                         5,572.251 A * 1 1/1996 Ogawa ..................... 348,207.99
        US 2013/O1695.35A1     Jul. 4, 2013                                        5,581,276 A 12/1996 Cipolla et al.
                                                                                   5,594,469 A         1/1997 Freeman et al.
                 Related U.S. Application Data                                     5,616,078 A * 4/1997 Oh .................................... 463/8
                                                                                   5,624,117 A         4/1997 Ohkubo et al.
(63) Continuation of application No. 12/700,055, filed on                          5,781,647 A   7/1998 Fishbine et al.
     Feb. 4, 2010, which is a continuation of application                          5,781,650 A   7/1998 Lobo et al.
     No. 10/866,191, filed on Jun. 14, 2004, now                                   5,808,672 A * 9/1998 Wakabayashi et al. ... 348/220.1
        abandoned, which is a continuation of application No.                      3.56 A             1943 Shi
        09/.433,297, filed on Nov. 3, 1999, now Pat. No.                           5,853327 A         12, 1998 Gilboa
        6,750,848.                                                                 5,864,334 A *       1/1999 Sellers .......................... 345,168
(60) Provisional application No. 60/107,652, filed on Nov.                                               (Continued)
        9, 1998.
(51) Int. Cl.                                                                Primary Examiner — Peling Shaw
     H04N 9/47                       (2006.01)                               (74) Attorney, Agent, or Firm — Warner Norcross & Judd
        H04N 7/8                     (2006.01)                               LLP
(52) U.S. Cl.
        USPC ............................................. 348/77; 348/155
(58) Field of Classification Search                                          (57)                   ABSTRACT
        None
        See application file for complete search historv.                    A method - for determining a gesture illuminated
                                                                                                                          -    by a light
              pp                     p                         ry            Source utilizes the light source to provide illumination
(56)                     References Cited                                    through a work Volume above the light source. A camera is
                                                                             positioned to observe and determine the gesture performed in
                   U.S. PATENT DOCUMENTS                                     the work Volume.
       3,909,002 A         9/1975 Levy
       4,219,847. A        8/1980 Pinkney et al.
       4,339,798 A         7/1982 Hedges et al.                                                30 Claims, 7 Drawing Sheets
                                                           US 8,553,079 B2
                                                                     Page 2

(56)                     References Cited                                     6,342,917 B1      1/2002   Amenta
                                                                              6,346,929 B1*     2/2002   Fukushima et al. .............. 345.8
                 U.S. PATENT DOCUMENTS                                        6,359,647 B1      3/2002   Sengupta et al.
                                                                              6,363,160 B1      3/2002   Bradski et al.
       5,878,174. A       3/1999 Stewart et al.                               6,373,472 B1      4/2002   Palalau et al.
       3:         A       532, Burns                                          6,442.465 B2      8/2002 Breed et al.
       5,936,610 A * 8/1999 Endo ............................. 345,157        6,508,709 B1       1/2003 Karmarkar
       5.940,126 A        8, 1999 Kimura                                      6,529,617 B1      3/2003 Prokoski
       5982,352 A        11/1999 Pryor                                        6,597,817 B1       7/2003 Silverbrook
       5.999,840 A       12/1999 Grimson et al.                               6,663,491 B2      12/2003 Watabe et al.
       6,052,132 A        4/2000 Christian et al.                             6,750,848 B1       6/2004 Pryor
       6,098.458 A        8, 2000 French et al.                               6,775,361 B1      8, 2004 Arai et al.
       6,108,033. A       8, 2000 Ito et al.                                  6,788,336 B1      9, 2004 Silverbrook
       6,148,100 A       1 1/2000 Anderson et al.                             6,911,972 B2      6/2005 Brinjes
       6, 160,899 A      12/2000 Lee et al.                                   7,489,863 B2      2/2009 Lee
       6,204.852 B 1      3/2001 Kumar et al.
       6.252,598 B1* 6/2001 Segen ........................... T15,863     * cited by examiner
U.S. Patent   Oct. 8, 2013   Sheet 1 of 7   US 8,553,079 B2
U.S. Patent   Oct. 8, 2013   Sheet 2 of 7   US 8,553,079 B2
U.S. Patent   Oct. 8, 2013   Sheet 3 of 7   US 8,553,079 B2




                                  O
                                  O
                                  v
U.S. Patent        Oct. 8, 2013   Sheet 4 of 7       US 8,553,079 B2




                    7
                   D
              r
                  -UN

                                                           N
                                                           SU
              S                                  5
       N3XC1
        X


                                           3.
U.S. Patent       Oct. 8, 2013   Sheet 5 Of 7        US 8,553,079 B2




        :




              s
                                    O
                                    cy
                                    O




                                                O
                                                             s
                                                CO
                                                 O
U.S. Patent   Oct. 8, 2013   Sheet 6 of 7   US 8,553,079 B2
U.S. Patent    Oct. 8, 2013      Sheet 7 Of 7          US 8,553,079 B2




                          1065        O
                   1075          \              1056
               as 15
                              INPUT             INTERNET
                              WOMAN'S
                              MEASURE
          9                   MENTS                     1055
                 INTERNET
        1050     REMOTE

                          FIG. 7B
                                                       US 8,553,079 B2
                               1.                                                                      2
             MORE USEFUL MAN MACHINE                                     objects held in the hand of the user, which are used to input
            INTERFACES AND APPLICATIONS                                  data to the computer. It may also or alternatively, look at the
                                                                         head of the user as well.
            CROSS REFERENCE TO RELATED                                     Both hands or multiple fingers of each hand, oran object in
                   APPLICATIONS                                          one hand and fingers of the other can be simultaneously
                                                                         observed, as can alternate arrangements as desired.
  This application is a continuation of U.S. patent applica                2. Description of Related Art
tion Ser. No. 12/700,055, filed Feb. 4, 2010, which is a con               My referenced co-pending applications incorporated
tinuation of U.S. patent application Ser. No. 10/866,191, filed          herein by reference discuss many prior art references in Vari
Jun. 14, 2004, which is a continuation of U.S. patent appli         10   ous pertinent fields, which form a background for this inven
cation Ser. No. 09/433,297, filed Nov. 3, 1999 (now U.S. Pat.            tion.
No. 6,750,848), which claims benefit of U.S. Provisional
Application No. 60/107,652, filed Nov. 9, 1998. These appli                         BRIEF DESCRIPTION OF FIGURES
cations are hereby incorporated by reference.
                                                                    15      FIG. 1 illustrates a laptop or other computer keyboard with
       REFERENCES TO RELATED APPLICATIONS                                cameras according to the invention located on the keyboard
               BY THE INVENTORS                                          Surface to observe objects Such as fingers and hands overhead
                                                                         of the keyboard.
  U.S. patent application Ser. No. 09/138,339, filed Aug. 21,               FIG. 2 illustrates another keyboard embodiment using spe
1998.                                                                    cial datums or light sources Such as LEDs.
  U.S. Provisional Application No. 60/056,639, filed Aug.                   FIG. 3 illustrates a further finger detection system for lap
22, 1997.                                                                top or other computer input.
  U.S. Provisional Application No. 60/059,561, filed Sep.                   FIG. 4 illustrates learning, amusement, monitoring, and
19, 1998.                                                                diagnostic methods and devices for the crib, playpen and the
  Man Machine Interfaces: Ser. No. 08/290,516, filed Aug.           25   like.
15, 1994, and now U.S. Pat. No. 6,008,800.                                 FIG.5 illustrates a puzzle toy for young children having cut
  Touch TV and Other Man Machine Interfaces: Ser. No.                    out wood characters according to the invention.
08/496,908, filed Jun. 29, 1995, and now U.S. Pat. No. 5,982,              FIG. 6 illustrates an improved handheld computer embodi
352.                                                                     ment of the invention, in which the camera or cameras may be
  Systems for Occupant Position Sensing: Ser. No. 08/968,           30   used to look at objects, screens and the like as well as look at
114, filed Nov. 12, 1997, now abandoned, which claims ben                the user along the lines of FIG. 1.
efit of Ser. No. 60/031,256, filed Nov. 12, 1996.                          FIGS. 7A-B illustrate new methods for internet commerce
  Target holes and corners: U.S. Ser. No. 08/203,603, filed              and other activities involving remote operation with 3D vir
Feb. 28, 1994, and Ser. No. 08/468.358 filed Jun. 6, 1995, now           tual objects display.
U.S. Pat. No. 5,956,417 and U.S. Pat. No. 6,044,183.                35
  Vision Target Based Assembly: U.S. Ser. No. 08/469,429,                           DESCRIPTION OF THE INVENTION
filed Jun. 6, 1995, now abandoned; Ser. No. 08/469,907, filed
Jun. 6, 1995, now U.S. Pat. No. 6,301,763; Ser. No. 08/470,                FIG. 1
325, filed Jun. 6, 1995, now abandoned; and Ser. No. 08/466,                A laptop (or other) computer keyboard based embodiment
294, filed Jun. 6, 1995, now abandoned.                             40   is shown in FIG.1. In this case, a stereo pair of cameras 100
   Picture Taking Method and Apparatus: Provisional Appli                and 101 located on each side of the keyboard are used, desir
cation No. 60/133,671, filed May 11, 1998.                               ably having cover windows 103 and 104 mounted flush with
   Methods and Apparatus for Man Machine Interfaces and                  the keyboard surface 102. The cameras are preferably pointed
Related Activity: Provisional Application No. 60/133,673                 obliquely inward at angles d toward the center of the desired
filed May 11, 1998.                                                 45   work volume 170 above the keyboard. In the case of cameras
  Camera Based Man-Machine Interfaces: Provisional                       mounted at the rear of the keyboard (toward the display
Patent Application No. 60/142,777, filed Jul. 8, 1999.                   screen), these cameras are also inclined to point toward the
   The copies of the disclosure of the above referenced appli            user at an angle as well.
cations are incorporated herein by reference.                               Alternate camera locations may be used such as the posi
                                                                    50   tions of cameras 105 and 106, on upper corners of screen
            BACKGROUND OF THE INVENTION                                  housing 107 looking down at the top of the fingers (or hands,
                                                                         or objects in hand or in front of the cameras), or of cameras
   1. Field of the Invention                                             108 and 109 shown.
   The invention relates to simple input devices for comput                One of the referenced embodiments of the invention is to
ers, particularly, but not necessarily, intended for use with 3-D   55   determine the pointing direction vector 160 of the user's
graphically intensive activities, and operating by optically             finger (for example pointing at an object displayed on Screen
sensing object or human positions and/or orientations. The               107), or the position and orientation of an object held by the
invention in many preferred embodiments, uses real time                  user. Alternatively, finger position data can be used to deter
Stereo photogrammetry using single or multiple TV cameras                mine gestures such as pinch or grip, and other examples of
whose output is analyzed and used as input to a personal            60   relative juxtaposition of objects with respect to each other, as
computer, typically to gather data concerning the 3D location            has been described in co-pending referenced applications.
of parts of, or objects held by, a person or persons.                    Positioning of an object or portions (such as hands or fingers
   This continuation application seeks to provide further                of a doll) is also of use, though more for use with larger
detail on useful embodiments for computing. One embodi                   keyboards and displays.
ment is a keyboard for a laptop computer (or stand alone            65     In one embodiment, shown in FIG. 2, cameras Such as
keyboard for any computer) that incorporates digital TV cam              100/101 are used to simply look at the tip of a finger 201 (or
eras to look at points on, typically, the hand or the finger, or         thumb) of the user, or an object such as a ring 208 on the
                                                       US 8,553,079 B2
                             3                                                                            4
finger. Light from below. Such as provided by single central             finger as shown. This allows the tip of the finger to be used to
light 122 can be used to illuminate the finger that typically            type on the keyboard without feeling unusual—the case per
looks bright under Such illumination.                                    haps with target material on tip of the finger.
  It is also noted that the illumination is directed or concen              The line image detected by the camera can be provided also
trated in an area where the finger is typically located Such as     5    by a cylinder such as retroreflective cylinder 208 worn on the
in work volume 170. If the light is of sufficient spectral               finger 201 which effectively becomes a line image in the field
content, the natural flesh tone of the finger can be observed—           of view of each camera (assuming each camera is equipped
and recognized by use of the color TV cameras 100/101.                   with a Sufficiently coaxial light source, typically one or more
   As is typically the case, the region of the overlapping               LEDs such as 210 and 211), can be used to solve easily using
cameras viewing area is relatively isolated to the overlapping      10   the line image pairs with the stereo cameras for the pointing
volumetric Zone of their fields 170 shown due to focal lengths           direction of the finger that is often a desired result. The line, in
of their lenses and the angulation of the camera axes with               the stereo pair of images provides the pointing direction of the
respect to each other. This restricted overlap Zone helps miti           finger, for example pointing at an object displayed on the
gate against unwanted matches in the two images due to                   screen 140 of the laptop computer 138.
information generated outside the Zone of overlap. Thus there       15     FIG 3
are no significant image matches found of other objects in the              It is also possible to have light sources on the finger that can
room, since the only flesh-toned object in the Zone is typically         be utilized such as the 2 LED light sources shown in FIG. 3.
the finger or fingers of the user. Or alternatively, for example,        This can be used with either TV camera type sensors or with
the users hand or hands. Similarly objects or targets thereon            PSD type analog image position sensors as disclosed in ref
can be distinguished by special colors or shapes.                        erences incorporated.
   If desired, or required, motion of the fingers can be also               In particular the ring mounted LED light sources 301 and
used to further distinguish their presence vis-a-vis any static          302 can be modulated at different frequencies that can be
background. If for example, by Subtraction of Successive                 individually discerned by sensors imaging the Sources on to a
camera frames, the image of a particular object is determined            respective PSD detector. Alternatively, the sources can sim
to have moved it is determined that this is likely the object of    25   ply be turned on and off at different times such that the
potential interest which can be further analyzed directly to             position of each point can be independently found allowing
determine if is the object of interest.                                  the pointing direction to be calculated from the LED point
   In case of obscuration of the fingers or objects in the hand,         data gathered by the stereo pair of PSD based sensors.
cameras in additional locations such as those mentioned                    The “natural interface keyboard here described can have
above, can be used to solve for position if the view of one or      30   cameras or other sensors located at the rear looking obliquely
more cameras is obscured.                                                outward toward the front as well as inward so as to have their
  The use of cameras mounted on both the screen and the                  working volume overlap in the middle of the keyboard such as
keyboard allows one to deal with obscurations that may occur             the nearly full volume over the keyboard area is accommo
and certain objects may or may not be advantageously delin               dated.
eated in one view or the other.                                     35      Clearly larger keyboards can have a larger working Volume
   In addition, it may be in many cases desirable to have a              than one might have on a laptop. The pair of sensors used can
datum on the top of the finger as opposed to the bottom                  be augmented with other sensors mounted on the screenhous
because on the bottom, it can get in the way of certain activi           ing. It is noted that the linked dimension afforded for calibra
ties. In this case the sensors are required on the screen looking        tion between the sensors located on the screen and those on
downward or in Some other location Such as off the computer         40   the keyboard is provided by the laptop unitary construction.
entirely and located overhead has been noted in previous                    One can use angle sensing means Such as a rotary encoder
application.                                                             for the laptop screen tilt. Alternatively, cameras located on the
   To determine finger location, a front end processor like that         screen can be used to image reference points on the keyboard
described in the target holes and corners co-pending applica             as reference points to achieve this. This allows the calibration
tion reference incorporated U.S. Ser. Nos. 08/203,603 and           45   of the sensors mounted fixedly with respect to the screen with
08/468.358 can be used to also allow the finger shape as well            respect to the sensors and keyboard space below. It also
as color to be detected.                                                 allows one to use Stereo pairs of sensors that are not in the
  Finger gestures comprising a sequence of finger move                   horizontal direction (such as 101/102) but could for example
ments can also be detected by analyzing sequential image sets            be a camera sensor such as 100 on the keyboard coupled with
Such as the motion of the finger, or one finger with respect to     50   one on the screen, such as 106.
another such as in pinching something can be determined.                    Knowing the pointing angles of the two cameras with
Cameras 100 and 101 have been shown at the rear of the                   respect to one another allows one to solve for the 3D location
keyboard near the screen or at the front. They may mount in              of objects from the matching of the object image positions in
the middle of the keyboard or any other advantageous loca                the respective camera fields.
tion.                                                               55      As noted previously, it is also of interest to locate a line or
  The cameras can also see one's fingers directly, to allow              cylinder type target on the finger between the first and second
typing as now, but without the physical keys. One can type in            joints. This allows one to use the fingertip for the keyboard
space above the plane of the keyboard (or in this case plane of          activity but by raising the finger up, it can be used as a line
the cameras). This is useful for those applications where the            target capable of solving for the pointed direction for
keyboard of conventional style is too big (e.g., the hand held      60   example.
computer of FIG. 6).                                                        Alternatively one can use two point targets on the finger
  FIG 2                                                                  Such as either retroreflective datums, colored datums such as
   It is also desirable for fast reliable operation to use retro         rings or LED light sources that can also be used with PSD
reflective materials and other materials to augment the con              detectors which has also been noted in FIG. 2.
trast of objects used in the application. For example, a line       65     When using the cameras located for the purpose of stereo
target such as 200 can be worn on a finger 201, and advanta              determination of the position of the fingers from their flesh
geously can be located if desired between two joints of the              tone images it is useful to follow the preprocessing capable of
                                                       US 8,553,079 B2
                               5                                                                       6
processing data obtained from the cameras in order to look for           recognizes such as a doll. After a while, looking at this live
the finger. This can be done on both color basis and on the              one can then move to talking to the baby from Some prere
basis of shape as well as motion.                                        corded data.
   In this invention, I have shown the use of not only cameras              What other things might we suppose? The baby for
located on a screen looking downward or outward from the                 example knows to puts its hand on the mother's cheek to
screen, but also cameras that can be used instead of or in               cause the mother to turn to it. The baby also learns some other
combination with those on the screen placed essentially on               reflexes when it is very young that it forgets when it gets older.
the member on which the keyboard is incorporated. This                   Many of these reflexes are hand movements, and are impor
allows essentially the keyboard to mounted cameras which                 tant in communicating with the remote TV based mother
are preferably mounted flush with the keyboard surface to be        10
                                                                         representation, whether real via telepresense or from CD
unobtrusive, and yet visually be able to see the users fingers,          Rom or DVD disk (or other media, including information
hands or objects held by the user and in Some cases, the face            transmitted to the computer from afar) and for the learning of
of the user.
   This arrangement is also useful for 3D displays, for                  the baby’s actions.
example where special synchronized glasses (e.g., the "Crys         15      Certainly just from the making the baby feel good point
tal Eyes' brand often used with Silicon Graphics work sta                of-view, it would seem like certain motherly (or fatherly, etc.)
tions) are used to alternatively present right and left images to        responses to certain baby actions in the form of words and
each eye. In this case the object may appear to be actually in           images would be useful. This stops short of physical holding
the workspace 170 above the keyboard, and it may be                      of the baby which is often needed, but could act as a stopgap
manipulated by virtually grasping (pushing, pulling, etc.) it,           to allow the parents to get another hour's sleep for example.
as has been described in co-pending applications.                           As far as the baby touching things, I've discussed in other
   FIG. 4: Baby Learning and Monitoring System                           applications methods for realistic touch combined with
   Ababy's reaction to the mother (or father) and the mother's           images. This leads to a new form of touching crib mobiles that
analysis of the baby’s reaction is very important. There are             could contain video imaged and or be imaged themselves—
many gestures of babies apparently indicated in child psy           25   plus if desired touched in ways that would be far beyond
chology as being quite indicative of various needs, wants, or            any response that you could get from a normal mobile.
feelings and emotions, etc. These gestures are typically made               For example, letus say there is a targeted (or otherwise TV
with the baby's hands.                                                   observable) mobile 450 in the crib above the baby. Baby
   Today this is done and learned entirely by the mother being           reaches up and touches a piece of the mobile which is sensed
with the baby. However with an Electro-optical sensor based         30   by the TV camera system (either from the baby's hand posi
computer system, Such as that described in co-pending appli              tion, the mobile movement, or both, and a certain Sound is
cations located proximate to or even in the crib (for example),          called up by the computer, a musical note for example.
one can have the child’s reactions recorded, not just in the             Another piece of the mobile and another musical note. The
sense of a video tape which would be too long and involved               mobile becomes a musical instrument for the baby that could
for most to use, but also in terms of the actual motions which      35   play either notes or chords or complete passages, or any other
could be computer recorded and analyzed also with the help               desired programmed function.
of the mother as to what the baby’s responses were. And such                The baby can also signal things. The baby can signal using
motions, combined with other audio and visual data can be                agitated movements would often mean that it's unhappy. This
very important to the baby's health, safety, and learning.               could be interpreted using learned movement signatures and
   Consider for example crib 400 with computer 408 having           40   artificial intelligence as needed by the computer to call for
LCD monitor 410 and speaker 411 and camera system (single                mother even if the baby wasn’t crying. If the baby cries, that
or stereo) 420 as shown, able to amuse or inform baby 430,               can be picked up by microphone 440, recognized using a
while at the same time recording (both visually, aurally, and in         voice recognition system along the lines of that used in IBM
movement detected position data concerning parts of his body             Via Voice commercial product for example. And even the
or objects such as rattles in his hand) his responses for any or    45   degree of crying can be analyzed to determine appropriate
all of the purposes of diagnosis of his state of being, remote           action.
transmission of his state, cues to various programs or images              The computer could also be used to transmit information of
to display to him or broadcast to others, or the like.                   this sort via the internet email to the mother who could even
   For one example, baby's motions could be used to signal a             be at work. And until help arrives in the form of mother
response from the TV either in the absence of the mother or         50   intervention or whatever, the computer could access a pro
with the mother watching on a remote channel. This can even              gram that could display on a screen for the baby things that the
be over the Internet if the mother is at work.                           baby likes and could try to soothe the baby through either
   For example, a comforting message could come up on the                images of familiar things, music or whatever. This could be
TV from the mother that could be prerecorded (or alterna                 useful at night when parents need sleep, and anything that
tively could actually be live with TV cameras in the mother's       55   would make the baby feel more comfortable would help the
or father's workplace for example on a computer used by the              parents.
parent) to tell the baby something reassuring or comfort the                It could also be used to allow the baby to input to the device.
baby or whatever. Indeed the parent can be monitored using               For example, if the baby was hungry, a picture of the bottle
the invention and indicate something back or even control a              could be brought up on the screen. The baby then could yell
teleoperater robotic device to give a small child something to      60   for the bottle. Or if the baby needed his diaper changed,
eat or drink for example. The same applies to a disabled                 perhaps something reminiscent of that. If the baby reacts to
person.                                                                  Such suggestions of his problem, this gives a lot more intel
  If the father or mother came up on the screen, the baby                ligence as to why he is crying and while mothers can gener
could wave at it, move its head or “talk” to it but the hand             ally tell right away, not everyone else can. In other words, this
gestures may be the most important.                                 65   is pretty neat for babysitters and other members of the house
   If the mother knows what the baby is after, she can talk to           hold so they can act more intelligently on the signals the baby
baby or say something, or show something that the baby                   is providing.
                                                       US 8,553,079 B2
                               7                                                                         8
   Besides in the crib, the system as described can be used in            orientation information to the TV camera based analysis soft
conjunction with a playpen, hi-chair or other place of baby               ware, and in making the object easier to see in reflective
activity.                                                                 illumination.
   As the child gets older, the invention can further be used                Aid to Speech Recognition
also with more advanced activity with toys, and to take data         5       The previous co-pending application entitled "Useful man
from toy positions as well. For example, blocks, dolls, little            machine interfaces and applications' referenced above, dis
cars, and moving toys even Such as trikes, Scooters, drivable             cussed the use of persons movements or positions to aid in
toy cars and bikes with training wheels.                                  recognizing the Voice spoken by the person.
   The following figure illustrates the ability of the invention             In one instance, this can be achieved by simply using ones
to learn, and thus to assist in the creation of toys and other       10
                                                                          hand to indicate to the camera system of the computer that the
things.                                                                   Voice recognition should start (or stop, or any other function,
   FIG. 5: Learning Puzzle Roy                                            Such as a paragraph or sentence end, etc.).
   Disclosed in FIG. 5 is a puzzle toy 500 where woodcut                     Another example is to use the camera system of the inven
animals such as bear 505 and lion 510 are pulled out with
handle such as 511. The child can show the animal to the             15   tion to determine the location of the persons head (or other
camera and a computer 530 with TV camera (or cameras) 535                 part), from which one can instruct a computer to preferen
can recognize the shape as the animal, and provide a suitable             tially evaluate the sound field in phase and amplitude of two
image and Sounds on screen 540.                                           or more spaced microphones to listen from that location—
  Alternatively, and more simply, a target, or targets on the             thus aiding the pickup of speech—which often times is not
back of the animal can be used such as triangle 550 on the                able to be heard well enough for computer based automatic
back of lion 511. In either case the camera can solve for the             speech recognition to occur.
3D, and even 5 or 6D position and orientation of the animal                  Digital Interactive TV
object, and cause it to move accordingly on the screen as the                As you watch TV, data can be taken from the camera
child maneuvers it. The child can hold two animals, one in                system of the invention and transmitted back to the source of
each hand and they can each be detected, even with a single          25   programming. This could include Voting on a given proposi
camera, and be programmed in Software to interact as the                  tion by raising your hand for example, with your hand indi
child wishes (or as he learns the program).                               cation transmitted. Or you could hold up 3 fingers, and the
   This is clearly for very young children of two or three years          count offingers transmitted. Or in a more extreme case, your
of age. The toys have to be large so they can’t be swallowed.             position, or the position of an object or portion thereof could
   With the invention in this manner, one can make a toy of          30   be transmitted—for example you could buy a coded object—
virtually anything, for example a block. Just hold this block             whose code would be transmitted to indicate that you person
up, teach the computer/camera system the object and play                  ally (having been pre-registered) had transmitted a certain
using any program you might want to represent it and its                  packet of data.
actions. To make this block known to the system, the shape of                If the programming source can transmit individually to you
the block, the color of the block or some code on the block can      35   (not possible today, but forecast for the future), then much
be determined. Any of those items could tell the camera                   more is possible. The actual image and Voice can respond
which block it was, and most could give position and orien                using the invention to positions and orientations of persons or
tation if known.                                                          objects in the room just as in the case of prerecorded data—
   At that point, an image is called up from the computer                 or one to one internet connections. This allows group activity
representing that particular animal or whatever else the block       40   as well.
is Supposed to represent. Of course this can be changed in the              In the extreme case, full video is transmitted in both direc
computer to be a variety of things if this is something that is           tions and total interaction of users and programming sources
acceptable to the child. It could certainly be changed in size            and each other becomes possible.
Such as a small lion could grow into a large lion. The child                 An interim possibility using the invention is to have a
could probably absorb that more than a lion changing into a          45   program broadcast to many, which shifts to prerecorded DVD
giraffe for example since the block wouldn't correspond to                disc or the like driving a local image, say when your hand
that. The child can program or teach the system any of his                input causes a signal to be activated.
blocks to be the animal he wants and that might be fun.                      Handwriting Authentication
   For example, he or the child’s parent could program a                     A referenced co-pending application illustrated the use of
square to be a giraffe where as a triangle would be a lion.          50   the invention to track the position of a pencil in three dimen
Maybe this could be an interesting way to get the child to                sional space Such that the point at which the user intends the
learn his geometric shapes                                                writing point to beat, can be identified and therefore used to
   Now the basic block held up in front of the camera system              input information, Such as the intended script.
could be looked at just for what it is. As the child may move                As herein disclosed, this part of the invention can also be
the thing toward or away from the camera system, one may             55   used for the purpose of determining whether or not a given
get a rough sense of depth from the change in shape of the                person’s handwriting or signature is correct.
object. However this is not so easy as the object changes in                 For example, consider authentication of an Internet com
shape due to any sort of rotations.                                       mercial transaction. In this case, the user simply writes his
   Particularly interesting then is to also sense the rotations if        name or address and the invention is used to look at the
the object so that the animal can actually move realistically in     60   movements of his writing instrument and determine from that
3 Dimensions on the screen. And perhaps having the de                     whether or not the signature is authentic. (A movement of one
tuning of the shape of the movement so that the child’s rela              or more of his body parts might also or alternatively be
tively jerky movements would not appearjerky on the Screen                employed). For example a series of frames of datum location
or would not look so accentuated. Conversely of course, you               on his pen can be taken, to determine one or more positions on
can go the other way and accentuate the motions.                     65   it as a function of time, even to include calculating of its
   This can, for example, be done with a line target around the           pointing direction, from a determined knowledge in three
edge of the object is often useful for providing position or              axes of two points along the line of the pen axis. In this case
                                                       US 8,553,079 B2
                                                                                                        10
a particular pointing vector sequence “signature” would be               (using optional laser pointer 930) points such as 935 on a wall,
learned for this person, and compared to later signatures.               or a mounted LCD or projection display such as 940 on a wall
   What is anticipated here is that in order to add what you             or elsewhere such as on the back of an airline seat.
might call the confirming degree of authenticity to the signa               With this feature of the invention, there is no requirement to
ture, it may not be necessary to track the signature completely.         carry a computer display with you as with a infrared connec
Rather one might only determine that certain aspects of the              tion (not shown) Such as known in the art one can also trans
movement of the pencil are the authentic ones. One could                 mit all normal control information to the display control
have people write using any kind of movement, not just their             computer 951. As displays become ubiquitous, this makes
signature having their name. The fact is that people are mostly          increasing sense—otherwise the displays get bigger the com
used to writing their name and it would be assumed that that        10   puters smaller trend doesn’t make sense if they need to be
would be it. However, it could well be that the computer asks            dragged around together. As one walks into a room, one uses
the user to write something else that they would then write              the display or displays in that room (which might themselves
and that particular thing would be stored in the memory.                 be interconnected).
   Optionally, one’s voice could be recognized in conjunction               The camera unit 902 can sense the location of the display in
with the motion signature to add further confirmation.              15   space relative to the handheld computer, using for example
   This type of ability for the computer system at the otherend          the four points 955-958 on the corners of the display as
of the Internet to query a writer to write a specific thing in a         references. This allows the handheld device to become an
random fashion adds a degree of cryptographic capacity to the            accurate pointerfor objects displayed on the screen, including
invention. In other words, if I can store the movements in my            control icons. And it allows the objects on the screen to be
hand to write different things, then clearly this has some               sensed directly by the camera if one does not have the
value.                                                                   capability to spatially synchronize and coordinate the display
   The important thing though is that some sort of represen              driver with the handheld computer.
tation of the movements of the pencil or other instrument can               The camera can also be used to see gestures of others, as
be detected using the invention and transmitted.                         well as the user, and to acquire raw video images of objects in
   FIG. 6: Hand Held Computer                                       25   its field.
   FIG. 6 illustrates an improved handheld computer embodi                  A reverse situation also exists where the cameras can be on
ment of the invention. For example, FIG. 8 of the provisional            the wall mounted display, such as cameras 980 and 981 can be
application referenced above entitled “camera based man                  used to look at the handheld computer module 901 and deter
machine interfaces and applications' illustrates a basic hand            mine its position and orientation relative to the display.
held device and which is a phone, or a computer or a combi          30      Note that a camera such as 902, looking at you the user, if
nation thereof, or alternatively to being hand held, can be a            attached to hand held unit, always has reference frame of that
wearable computer for example on one’s wrist.                            unit. If one works with a screen on a wall, one can aim the
  In this embodiment, we further disclose the use of this                handheld unit with camera at it, and determine its reference
device as a computer, with a major improvement being the                 frame to the handheld unit. Also can have two cameras oper
incorporation of a camera of the device optionally in a posi        35   ating together, one looking at wall thing, other at you (as 902
tion to look at the user, or an object held by the user—along            and 902a) in this manner, one can dynamically compare ref
the lines of FIG. 1 of the instant disclosure for example.               frames of the display to the human input means in determin
   Consider hand held computer 901 of FIG. 6, incorporating              ing display parameters. This can be done in real time, and if so
a camera 902 which can optionally be rotated about axis 905              one can actually wave the handheld unit around while still
so as to look at the user or a portion thereof such as finger906,   40   imputing accurate data to the display using ones fingers,
or at objects at which it is pointed. Optionally, and often              objects or whatever.
desirably, a stereo pair of cameras to further include camera               Use of a laser pointer such as 930 incorporated into the
910 can also be used. It too may rotate, as desired. Alterna             handheld unit has also been disclosed in the referenced co
tively fixed cameras can be used as in FIG. 1, and FIG. 8 of the         pending applications. For example, a camera on the handheld
referenced co-pending application, when physical rotation is        45   computer unit such as 902 viewing in direction 902a would
not desired, for ruggedness, ease of use, or other reasons               look at laser spot such as 990 (which might or might not have
(noting that fixed cameras have fixed fields of view, which              come from the computers own laser pointer 930) on the wall
limit versatility in Some cases).                                        display say, and recognized by color and size/shape reference
  When aimed at the user, as shown, it can be used, for                  to edge of Screen, and to projected spots on Screen.
example, to view and obtain images of                               50      FIGS. 7A-B: Internet and Other Remote Applications
  Ones self-facial expression etc., also for image reasons, id             FIG. 7A illustrates new methods for internet commerce
etc., combined effect.                                                   and other activities involving remote operation with 3D vir
   Ones fingers (any or all), one finger to other and the like.          tual objects displayed on a screen. This application also illus
This in turn allows conversing with the computer in a form of            trates the ability of the invention to prevent computer vision
sign language which can replace the keyboard of a conven            55   eye strain.
tional computer.                                                            Let us first consider the operation of the invention over the
   One or more pbjects in one’s hand. Includes a pencil or pen,          internet as it exists today in highly bandwidth limited form
and thus can be used rather than having a special touch screen           dependent on ordinary phone lines for the most part. In this
and pencil if the pencil itself is tracked as disclosed in the           case it is highly desirable to transmit just the locations or
above figure. It also allows small children to use the device,      60   pointing vectors of portions (typically determined by Stereo
and those who cannot hold an ordinary stylus.                            photo-grammetry of the invention) of human users or objects
  One’s Gestures.                                                        associated therewith to a remote location, to allow the remote
  The camera 902 (and 910 if used, and if desired), can also             computer 10 to modify the image or Sound transmitted back to
be optionally rotated and used to viewpoints in space ahead of           the user.
the device, as shown in dotted lines 902a. In this position for     65     Another issue is the internet time delay, which can exist in
example it can be used for the purposes described in the                 varying degrees, and is more noticeable, the higher resolution
previous application. It can also be used to observe or point at         of the imagery transmitted. In this case, a preferred arrange
                                                    US 8,553,079 B2
                               11                                                                 12
ment is to have real time transmission of minimal position and        Note that while the image can be apparently life-size using
vector data (using no more bandwidth than Voice), and to           virtual reality glasses, the natural movements one is accus
transmit back to the user, quasi stationary images at good         tomed to in buying a car are not present. This invention makes
resolution. Transmission of low resolution near real time          Such a natural situation possible (though it can also be used
images common in internet telephony today, does not convey 5 with Such glasses as well).
the natural feeling desired for many commercial applications          It is noted that the invention also comprehends adding a
to now be discussed. As bandwidth becomes more plentiful force based function to a feedback to your hands, such that it
these restrictions are eased.                                      feels like you lifted the hood, or grabbed the book, say. For
   Let us consider the problem posed of getting information this purpose holding a Surrogate object as described in co
from the internet of today. A user 1000 can go to a virtual 10 pending applications could be useful, in this case providing
library displayed on screen 1001 controlled by computer force feedback to the object.
1002 where one sees a group 1010 of books on stacks. Using            If one looks at internet commerce today, Some big appli
the invention as described herein and incorporated referenced cations have turned out 10 to be clothes and books. Clothes
applications to determine my hand and finger locations, I the are by far the largest expenditure item, and let's look closer at
user, can point at a book Such as 1014 in a computer sensed 15 this.
manner, or even reach out and “grab a book, such as 1020              Consider too a virtual mannequin, which can also have
(dotted lines) apparently generated in 3D in front of me.          measurements of a remote shopper. For example, consider
   My pointing, or my reach and grab is in real time, and the diagram 78, where a woman's measurements are inputted by
vector (such as the pointing direction of ones finger at the known means such as a keyboard 1050 over the internet to a
book on the screen, or the position and orientation closing 20 CAD program in computer 1055, which creates on display
vectors of one's forefinger and thumb to grab the 3D image screen 1056 a 3D representation of a mannequin 1059 having
1020 of the book) indicating the book in question created is the woman’s shape in the home computer 1060. As she selects
transmitted back by internet means to the remote computer a dress 1065 to try on, the dress which let’s say comes in 10
1030 which determines that I have grabbed the book entitled sizes, 5 to 15, is virtually “tried on the virtual mannequin and
War and Peace from the virtual shelf. A picture of the book 25 the woman 1070 looks at the screen 1056 and determines the
coming off the shelf is then generated using fast 3D graphical fit of a standard size 12 dress. She can rapidly select larger or
imagery such as the Merlin VR package available today from smaller sizes and decide which she thinks looks and/or fits
Digital Immersion company of Sudbury, Ontario. This pic better.
ture (and the original picture of the books on the shelves) can       Optionally, she can signal to the computer to rotate the
be retransmitted over the internet at low resolution (but suf- 30 image in any direction, and can lookat it from different angles
ficient speed) to give a feeling of immediacy to the user. Or up or down as well, simply doing a rotation in the computer.
alternatively, the imagery can be generated locally at higher This signaling can be conventional using for example a
resolution using the Software package resident in the local mouse, or can be using TV based sensing aspects of the
computer 1002 which receives key commands from the dis invention Such as employing camera 1070 also as shown in
tant computer 1030.                                             35 FIG. 1 for example. In another such case, she can reach out
   After the book has been “received by the user, it then can with her finger 1075 for example, and push or pull in a virtual
be opened automatically to the cover page for example under manner the material, using the camera to sense the direction
control of the computer, or the users 10 hands can pretend to of her finger. Or she can touch herself at the points where the
open it, and the sensed hands instruct the remote (or local, material should be taken up or let out, with the camera system
depending on version) computer to do so. A Surrogate book 40 sensing the locations of touch (typically requiring at least a
such as 1040 can also be used to give the user a tactile feel of Stereo pair of cameras or other electro-optical system capable
a book, even though the real book in questions pages will be of determining where her fingertip is in 3D space. Note that a
viewed on the display screen 1001. One difference to this Surrogate for the tried on dress in this case, could be the dress
could be if the screen 1001 depicting the books were life size,    she has on, which is touched in the location desired on the
like real stacks. Then one might wish to go over to a Surrogate 45 displayed dress.
book incorporating a separate display Screen just as one              The standard size dress can then be altered and shipped to
would in a real library, go to a reading table after removing a her, or the requisite modifications can be made in the CAD
book from a stack.                                                 program, and a special dress cut out and sewed which would
   Net Grocery stores have already appeared, and similar fit better.
applications concern picking groceries off of the shelf of a 50 A person can also use her hands via the TV cameras of the
virtual Supermarket, and filling ones shopping cart. For that invention to determine hand location relative to the display to
matter, any store where it is desired to show the merchandise take clothes off a virtual manikin which could have a repre
in the very manner people are accustomed to seeing it, namely sentation of any person real or imaginary. Alternatively she
on shelves or racks, generally as one walks down an aisle, or can remotely reach out using the invention to a virtual rack of
fumbles through a rack of clothes for example. In each case, 55 clothes such as 1090, take an object off the rack, and put it on
the invention, which also can optionally use Voice input, as if the manikin. This is particularly natural in near life-size rep
to talk to a clothing sales person, can be used to monitor the resentation, just like being in a store or other venue. This
person's positions and gestures.                                   ability of the invention to bring real life experience to com
   The invention in this mode can also be used to allow one to     puter shopping and other activity that is a major advantage.
peruse much larger objects. For example, to buy a car (or walk 60 The user can also feel the texture of the cloth if suitable
through a house, say) over the internet, one can lift the hood, haptic devices are 15 available to the user, which can be
look inside, etc., all by using the invention to monitor the 3D activated remotely by the virtual clothing program, or other
position of your head or hands and move the image of the car type of program.
presented accordingly. If the image is presented Substantially        Modifications of the invention herein disclosed will occur
life-size, then one can be monitored as one physically walks 65 to persons skilled in the art, and all Such modifications are
around the car in one’s room say, with the image changing deemed to be within the scope of the invention as defined by
accordingly. In other words just as today.                         the appended claims.
                                                     US 8,553,079 B2
                              13                                                                     14
  The invention claimed is:                                               15. The computer apparatus of claim 11 wherein the light
   1. A computer implemented method comprising:                        Source includes a plurality of light emitting diodes.
   providing a light source adapted to direct illumination                16. The computer apparatus of claim 12 wherein the dis
      through a work volume above the light source:                    play includes a three-dimensional display.
   providing a camera oriented to observe a gesture per                   17. The computer apparatus of claim 11 further including a
      formed in the work volume, the camera being fixed                target that is viewable by the camera when in the work vol
                                                                       lC.
      relative to the light source; and                                  18. The computer apparatus of claim 11 wherein the deter
   determining, using the camera, the gesture performed in             mined gesture includes a pinch gesture.
      the work Volume and illuminated by the light source.               19. The computer apparatus of claim 11 wherein the deter
   2. The method according to claim 1 wherein the light           10
                                                                       mined gesture includes a pointing gesture.
source includes a light emitting diode.                                  20. The computer apparatus of claim 11 wherein the deter
   3. The method according to claim 1 wherein the light                mined gesture includes a grip gesture.
source includes a plurality of light emitting diodes.                    21. A computer implemented method comprising:
   4. The method according to claim 1 wherein detecting a                providing a camera oriented to observe a gesture per
gesture includes analyzing sequential images of the camera.       15
   5. The method according to claim 1 wherein the detected                  formed in a work volume above the camera:
gesture includes at least one of a pinch gesture, a pointing             providing a light source in fixed relation relative to the
gesture, and a grip gesture.                                                camera and adapted to direct illumination through the
   6. The method according to claim 1 further including deter               work Volume; and
mining the pointing direction of a finger in the work Volume.            detecting, using the camera, a gesture performed by at least
   7. The method according to claim 1 further including pro                 one of a user's fingers and a user's hand in the work
Viding a target positioned on a user that is viewable in the                 Volume.
work volume.                                                              22. The method according to claim 21 wherein the light
  8. The method according to claim 1 further including deter           Source includes a light emitting diode.
mining the three-dimensional position of a point on a user.       25      23. The method according to claim 21 wherein the light
  9. The method according to claim 1 wherein the camera and            Source includes a plurality of light emitting diodes.
the light source are positioned in fixed relation relative to a           24. The method according to claim 21 wherein detecting a
keypad.                                                                gesture includes analyzing sequential images of the camera.
  10. The method according to claim 9 the camera, the light               25. The method according to claim 21 wherein the detected
Source and the keypad form part of a laptop computer.             30   gesture includes at least one of a pinch gesture, a pointing
  11. A computer apparatus comprising:                                 gesture, and a grip gesture.
  a light source adapted to illuminate a human body part                  26. The method according to claim 21 further including
     within a work Volume generally above the light source:            determining the pointing direction of one of the user's fingers
  a camera in fixed relation relative to the light source and          using the first and second cameras.
     oriented to observe a gesture performed by the human         35     27. The method according to claim 21 further including
     body part in the work volume; and                                 providing a target positioned on the user that is viewable by
  a processor adapted to determine the gesture performed in            the camera.
     the work volume and illuminated by the light source                  28. The method according to claim 21 further including
     based on the camera output.                                       determining the three-dimensional position of a point on at
  12. The computer apparatus of claim 11 further including a      40   least one of the user's hand and the user's fingers.
display and a keyboard, wherein the work volume is above the              29. The method according to claim 21 further including
keyboard and in front of the display.                                  providing a three-dimensional display viewable by the user.
   13. The computer apparatus of claim 12 wherein the dis                 30. The method according to claim 21 wherein the camera
play is pivotable relative to the keyboard.                            and the light source are positioned in fixed relation relative to
   14. The computer apparatus of claim 11 wherein the light       45   a keypad.
source includes a light emitting diode.
